ON PETITION FOR REHEARING GRANTED
PER CURIAM.
A rehearing having been granted in this cause and the issues having been considered in the light of our Supreme Court’s subsequent decision in Shapiro v. State, 390 So.2d 344 (Fla.1980) the opinion of this court, State v. Nadeau, 395 So.2d 182 (Fla. 3rd DCA 1980) holding contra to that of our Supreme Court, is hereby withdrawn.
We now hold on the authority of Shapiro that the trial court erred in suppressing the evidence obtained by search and seizure; therefore the order under review is reversed.
Reversed.